198 Md. 658 (1951)
80 A.2d 612
CHINQUINA
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. 40, October Term, 1950.]
Court of Appeals of Maryland.
Decided May 16, 1951.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
MARBURY, C.J., delivered the opinion of the Court.
This is an application for leave to appeal from a refusal of a writ of habeas corpus by Judge Manley of the Supreme Bench of Baltimore City. The applicant was tried and convicted in the Circuit Court for Prince George's County on a charge of theft of an automobile. He contends that he was illegally convicted because the arresting officers at one trial (apparently of someone else) testified before Judge France in Baltimore that they could not identify him as one of the men who got out of a stolen automobile, but, at petitioner's trial in Prince George's County, they did testify that he was one of those *659 men. The legal sufficiency of the evidence, or the question of guilt or innocence, or the commission of perjury by witnesses, cannot be made a basis for the issuance of a writ of habeas corpus. Copeland v. Wright, 188 Md. 666, 53 A.2d 653. Walker v. Wright, 189 Md. 290, 55 A.2d 484.
Application denied with costs.